Citation Nr: 1242915	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  08-19 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to a disability rating in excess of 40 percent for service connected lumbar diskectomy with L4-5 fusion.

2.  Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from December 1991 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 RO decision, which denied the aforementioned claim.

During the course of the appeal, in June 2008, the Veteran filed a separate claim for service connection for radiculopathy of his legs secondary to his low back disability.  In March 2011, the RO granted service connection for right lower extremity radiculopathy with a disability rating of 10 percent.  In April 2011, the Veteran filed a notice of disagreement regarding the disability rating awarded in the March 2011 RO decision.  In September 2012, the RO issued a statement of the case concerning the issue of an increased disability rating for right lower extremity radiculopathy.  Although the Veteran has not perfected an appeal regarding this issue, the Board recognizes that according to Note (1) following the current General Rating Formula for Diseases and Injuries of the Spine, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (1) (2012).  As the Veteran has perfected an appeal regarding an increased rating for his low back disability, the Board has considered the neurological symptoms attributable to his low back disability within this decision.

In his substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  However, in August 2012, the Veteran informed VA that he had moved to Kuwait and would not be returning to the United States for two years.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(c) (2012).

In reviewing the Veteran's appeal for an increased rating, the Board has not overlooked the recent holding of the States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability (TDIU) when the appellant claims he is unable to work due to a service connected disability).  However, the Board notes that the Veteran has not specifically indicated that he is unemployed or unemployable as result of his service-connected disability on appeal.  As such, the Board finds that Rice is not applicable to the current appeal because the Veteran has not specifically claimed that his service-connected disability on appeal prevents him from obtaining and/or maintaining employment.  There must be cogent evidence of unemployability in the record.  See Rice, 22 Vet. App. 447, citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  Therefore, the Board finds that the current decision need not consider whether the Veteran meets the criteria for entitlement to TDIU.


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability is manifested by complaints of low back pain and tingling which radiate to the right leg, tenderness, guarding of movement not severe enough to produce an abnormal gait or abnormal spinal contour, flexion of 50 degrees, extension of 10 degrees, right lateral flexion of 10 degrees, left lateral flexion of 10 degrees, right rotation of 10 degrees, and left rotation of 10 degrees; ankylosis is not present.

2.  The Veteran's right lower extremity radiculopathy has been manifested by, at most, mild incomplete paralysis of the sciatic nerve; moderate incomplete paralysis of the sciatic nerve has not been demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent for service-connected lumbar diskectomy with L4-5 fusion have not been met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2012).

2.  The criteria for a disability rating in excess of 10 percent for radiculopathy of the right lower extremity are not met.  See 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in March 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Board finds that all relevant records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims.  VA has fulfilled its duty to assist.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2012).

With regard to the Veteran's claim for an increased rating for his service-connected low back disability, the Veteran was provided VA examinations which addressed this claim, the most recent of which was conducted in November 2010.  There is no objective evidence indicating that there has been a material change in the severity of this service-connected disability since he was last examined.  See 38 C.F.R. § 3.327(a) (2012).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  See VAOPGCPREC 11-95.  The Board finds these examination reports to be thorough and consistent with contemporaneous medical records.  The examinations in this case are adequate upon which to base a decision with regards to this claim.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2012).

An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2012).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

A.  Lumbar Diskectomy with L4-5 Fusion

The schedule for rating spine disabilities was changed, effective September 26, 2003, to provide for the evaluation of all spine disabilities under a new General Rating Formula for Diseases and Injuries of the Spine, unless the disability is rated under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243).  Diagnostic codes for all diseases and injuries to the spine were renumbered.  As the Veteran's claim was received in 2006, only the current rating formula must be considered and any regulation changes made prior to the September 26, 2003, changes are irrelevant for the purposes of this claim. 

Under the current General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is for application with forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is assigned for forward flexion of the cervical spine at 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2012).

For VA compensation purposes, normal forward flexion of the lumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243, Note (2) (2012).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent evaluation is assigned for intevertebral disc syndrome with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

For purposes of evaluations under the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is a period of acute signs and symptoms due to intevertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  If intevertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Service connection was originally established for lumbar diskectomy with L4-5 fusion in August 2000.  At that time, a 40 percent disability rating was granted.  The present claim for an increased rating was filed in October 2006.

On VA examination in March 2007, the Veteran complained of chronic low back pain.  He reported occasional flare-ups of severe pain associated with bending and lifting.  He had not been prescribed bedrest within the previous year.  It was noted that standing for long periods aggravated his back symptoms.  The Veteran was noted to be independent in his activities of daily living, although he experienced pain with bending in order to put on his shoes and socks.  Objectively, the examiner observed no spasm, although there was some tenderness to palpation in the midline and left lower lumbar region.  On repetitive range of motion testing, the Veteran demonstrated 55 degrees of flexion and 20 degrees of extension with pain.  Right lateral bending was to 35 degrees, and left lateral bending was to 20 degrees with more pain to the left.  Right lateral rotation was to 20 degrees, and left lateral rotation was to 10 degrees with more pain to the left.  No additional limitation of motion was observed.  The examiner specified that additional limitation of function during flare-ups could not be determined without resort to speculation.  On neurological evaluation, no focal strength deficits were noted.  Sensation was intact to the lower extremities, and supine straight-leg raising was negative for reproduction of radicular complaints.

In his July 2007 notice of disagreement, the Veteran commented that a CT scan showed that his L6 vertebra was protruding.  He said that he took Naproxen, Ketorolac Tromethamine, Cyclobenzaprine, and Tramadol.  He said that his back caused pain and stiffness.

A CT scan taken at a VA facility in July 2007 revealed a posterior fusion, laminectomy, and disc cage placement at L4-L5.  Mild central canal stenosis at L2-L3 and L4-L5 and minimal spondylosis were also noted.

In September 2008, the Veteran commented that another disc was protruding in his lower back.  He said that he had an annular tear which compressed the thecal sac, which caused spinal canal stenosis.

A spinal myelogram taken at a VA facility in July 2008 revealed hardware fusion spanning L4 and L5.  It was noted that alignment was maintained.

A CT scan taken at a VA facility in July 2008 revealed a moderate to severe central canal stenosis at L2-L3 and moderate canal stenosis at L3-L4.  The examiner found no evidence of perihardware complication.

An MRI taken at a VA facility in July 2008 revealed a L2-L3 disc protrusion with annular tear which compressed the thecal sac.  The examiner also found L4-L5 and L5-S1 disc bulges with mild bilateral neural foraminal narrowing.

On VA examination in November 2010, the Veteran reported that he used a portable TENS unit for 45 minutes a few times per day.  No history of urinary incontinence, urgency, retention, frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, paresthesias, leg weakness, falls, or unsteadiness was noted.  The Veteran reported numbness, stiffness, and spasm.  He described radiating pain in his right hip area.  The Veteran reported experiencing one incapacitating episode per week prior to getting his TENS unit, but no bedrest had been prescribed by a physician.  The Veteran also reported numbness in his right leg but not his left leg.  The examiner observed that the Veteran's gait was normal.  There was no gibbus, kyphosis, lumbar lordosis, or flattening.  The examiner specified that there was no thoracolumbar spine ankylosis.  Although the Veteran experienced pain and tenderness, it was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The examiner noted that forward flexion of the thoracolumbar spine was to 50 degrees.  Extension was to 10 degrees.  Left and right lateral flexion and rotation were each to 10 degrees.  There was objective evidence of pain; however, there were no observed additional limitations to any given range of motion following multiple repetitions.  The examiner noted that the Veteran was employed full time as a teacher, and no time had been lost from work during the prior 12-month period due to the service-connected low back disability.  The examiner additionally found a right lower extremity radiculopathy.

In May 2011, the Veteran commented that he continued to suffer due to protruding discs.  He said he was limited in the activities that he could perform.  He related that he could not stand or sit for extended periods.  He indicated that his quality of life had been greatly diminished.

With regard to assigning an evaluation in excess of 40 percent for the Veteran's service-connected low back disability, under the General Rating Formula for Diseases and Injuries of the Spine, the Board notes that there is no evidence of record from this time period reflecting that the Veteran's lumbar spine disability manifested with unfavorable ankylosis of the entire thoracolumbar spine.  As such, an evaluation in excess of 40 percent is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

With regard to applying the Formula for Rating Intevertebral Disc Syndrome Based on Incapacitating Episodes, the Board finds no medical or lay evidence in the record reflecting that the Veteran has been prescribed bedrest by a physician for his service-connected lumbar spine disability for any period of time on appeal.  As such, an increased rating cannot be assigned under this criterion.

The Board also notes that, according to Note (1), any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, must be evaluated separately under the appropriate diagnostic code.  

In this regard, the Board notes none of the evidence of record indicates that the Veteran suffers from any neurological disability secondary to the service-connected low back disability other than his service-connected right leg radiculopathy, which will be discussed further below.  As such, the Board concludes that an additional separate rating is not warranted under Note (1) for any period of time on appeal.

With regard to assigning a higher disability rating according to 38 C.F.R. § 4.40 and 4.45, the Board notes that both VA examiners indicated that joint function is not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Therefore, as there is no objective evidence reflecting that the Veteran experiences additional, measureable functional loss or limitation of motion due to his subjective complaints so as to meet the range of motion criteria for a higher evaluation, the Board concludes that the greater weight of evidence is against assigning an evaluation in excess of 40 percent as contemplated by the holding in Deluca.

B.  Right Leg Radiculopathy

A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Here, throughout the appellate period, there have been reports of sensory deficits and loss of reflexes of the right lower extremity.  There have been no reports of muscle atrophy.  As reviewed above, although the Veteran has been given a diagnosis of radiculopathy of the right lower extremity, no examiner has found moderate or severe neurological deficits.  The Board has carefully considered the Veteran's credible statements of radiating pain and numbness in his right lower extremity.  However, while the Veteran is competent to describe radiating pain below the knee, the consistent lack of significant objective findings weighs against granting a disability rating in excess of 10 percent.  The Board finds the overall evidence is insufficient to warrant more than the currently assigned initial 10 percent disability rating for peripheral neuropathy of the right lower extremity.

C.  Other Considerations

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where scheduler evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected low back disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board concludes that the preponderance of the evidence is against assigning an increased rating for any period of time on appeal for the Veteran's service-connected lumbar spine disability.  The benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  There is not an approximate balance of evidence.  See generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings has been considered and applied appropriately.  Hart, supra.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a disability rating in excess of 40 percent for service connected lumbar diskectomy with L4-5 fusion is denied.

Entitlement to a disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


